ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel seeks review of a recommendation of the disciplinary board that the formal charges against respondents, Allan M. Katz and Stephen J. Simone, be dismissed. Having reviewed the record and the briefs of the parties, and considering the credibility determination made, we find the disciplinary board reached the correct result in dismissing the formal charges.
Accordingly, it is the judgment of this court that the formal charges against respondents be dismissed.
JOHNSON and TRAYLOR, JJ., dissent from the decision.